


EXHIBIT 10.13.2

AMENDMENT
TO THE AGREEMENT
OF
LIMITED PARTNERSHIP
OF CENTURY-TCI CALIFORNIA COMMUNICATIONS, L.P.

        This Amendment (the "Amendment") to the Agreement of Limited Partnership
(the "Agreement"), dated as of December 7, 1999, of Century-TCI California
Communications, L.P. (the "partnership"), by and among Century Exchange LLC
("Century") and TCI California Holdings, LLC ("TCI") is made and entered into as
of June 25, 2002. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Agreement.

        WHEREAS, Century and TCI desire to amend certain sections of the
Agreement.

        NOW, THEREFORE, for good and valuable consideration, the adequacy,
receipt and sufficiency of which are hereby acknowledged, the undersigned hereby
agrees as follows:

ARTICLE I
AMENDMENT

        The Agreement is hereby amended as follows:

        1.1   The following provisions shall be added to Article 5 of the
Agreement:

        5.10 Independent Advisor.

        (a)   Appointment.    The Partnership shall retain David R. Van
Valkenburg as an independent advisor (the "Independent Advisor"), subject to his
willingness to serve. The Partnership shall offer to retain the Independent
Advisor prior to any bankruptcy proceeding of the Partnership. Century and TCI
shall take all actions as may be required to effectuate the employment of the
Independent Advisor. If Mr. Van Valkenburg chooses not to serve as the
Independent Advisor, or if Mr. Van Valkenburg or any subsequent Independent
Advisor is removed pursuant to Section 5.10(f) or is unable to continue to serve
as the Independent Advisor, Century and TCI shall select a third-party
reasonably satisfactory to both with a national reputation in the cable industry
to serve as the Independent Advisor.

        (b)   Authority of Independent Advisor.    The Independent Advisor's
function shall be to review and advise on all aspects of the operations and
management of the Partnership and any of its Subsidiaries (individually and
collectively, the "Century TCI Group") to promote the conduct of their business
in accordance with sound industry practice and on a basis that places the best
interests of the Century TCI Group first. The Independent Advisor shall review
the business, operations and finances of the Century TCI Group, consult with
Century and TCI with respect thereto and make recommendations to the Advisory
Committee with respect thereto. The Independent Advisor's activities shall
include, but not be limited to, review, consultation and recommendations with
respect to the following:

(i)operating and capital budgets, plans and projections;

(ii)operations and finances;

(iii)employment decisions (including, without limitation, decisions concerning
the hiring and firing of employees, including management, and the implementation
of employee retention plans);

(iv)operational restructurings;

(v)strategic planning;

(vi)contract assumption, rejection or termination;

--------------------------------------------------------------------------------



(vii)capital expenditures;

(viii)asset disposition or acquisition;

(ix)business combinations;

(x)the matters described in Section 5.11 below; and

(xi)any and all other decisions concerning the business, operations and finances
of the Century TCI Group.

        (c)   Cooperation.    Century shall cooperate with the Independent
Advisor in the performance of the Independent Advisor's responsibilities.
Without limiting the generality of the foregoing, Century shall provide the
Independent Advisor all such facilities, access and information as shall be
reasonably necessary for the performance of the Independent Advisor's
responsibilities. If the Independent Advisor reasonably determines that the
Independent Advisor requires the assistance of engineering, accounting or other
professional advisors in connection with the performance of the Independent
Advisor's responsibilities, the Independent Advisor shall have the authority to
engage such advisors on reasonable terms on behalf of the Century TCI Group and
at the expense of the Century TCI Group.

        (d)   Information.    Without limiting the generality of its obligation
to cooperate with the Independent Advisor set forth in Section 5.10(c) above,
Century shall prepare and deliver to the Independent Advisor and to TCI a
detailed schedule of all past, present or proposed (i) material transactions
between the Century TCI Group, on the one hand, and Adelphia Communications
Corporation ("ACC") or any of its Subsidiaries or other Affiliates, on the other
hand, and (ii) all proposed future expense allocations to the Century TCI Group.
In addition to the annual, quarterly and monthly financial statements and other
information that the Century TCI Group is required to provide to TCI pursuant to
the Agreement and any related agreements, Century shall provide TCI and the
Independent Advisor with draft copies of all material pleadings, proposals or
agreements prepared by ACC or any of its Subsidiaries that relate to the Century
TCI Group for submission to the court overseeing the Century TCI Group's chapter
11 proceeding or any creditors or creditors' or equity committees or groups as
much in advance of their submission to the court or such other persons or groups
as practicable. Century shall also provide TCI and the Independent Advisor with
copies of all reports, notices, communications or information provided to (or
received from) any lenders under a "debtor-in-possession" ("DIP") facility, to
ACC or its Subsidiaries or any creditors or creditors' or equity committees or
groups or their advisors not later than the time such information is made
available (or received from) such persons.

        (e)   Exculpation.    The Independent Advisor shall have no liability
for any loss, cost or other damage of any nature except to the extent that such
loss, cost or other damage is finally judicially determined to have been caused
by the Independent Advisor's gross negligence or willful misconduct.

        (f)    Removal; Modification of Authority.    Without the written
consent of both Century and TCI, the Independent Advisor may not be removed and
is or her authority may not be modified except by an order of the Bankruptcy
Court upon a showing of "cause" (as such term is to be defined in the employment
agreement of the Independent Advisor).

        5.11 Conflict Matters.    All matters set forth below and all other
transactions involving ACC or its Affiliates, on the one hand, and any member of
the Century TCI Group, on the other hand, shall constitute matters that require
the consent of TCI, except, as to those matters permitted by Sections 5.1(b)(5),
(c)(7), (c)(9), (c)(10) and (c)(11), that the consent of TCI shall not be
required under this Section 5.11 if such consent is not required under any
provision of the Agreement other than this Section 5.11, any other agreement
relating to the Partnership or applicable law:

(i)review and determination whether or not to assume or reject existing
agreements between any member of the Century TCI Group and ACC or any Subsidiary
or Affiliate of ACC

--------------------------------------------------------------------------------



and negotiation of terms as to any proposed new agreements or waivers under or
amendments of existing agreements;

(ii)investigation and pursuit or settlement of all claims the Century TCI Group
may have against ACC or its Affiliates;

(iii)addressing claims ACC or its Affiliates may assert against the Century TCI
Group, including cost allocations and intercompany claims; and

(iv)termination or amendment of the Management Agreement between Century-TCI
California, L.P. and Chelsea Communications, LLC (the "Management Agreement").

        (d)   Advisory Committee Monthly Meetings.    The Advisory Committee
shall hold monthly meetings, which the Independent Advisor shall attend, in
which it will discuss the financial condition, results of operations and
business of the Century TCI Group. Such meetings shall include a comparison of
actual results to the operating budget described in connection with Section 5.12
below.

        5.12 New Budget.    Notwithstanding Section 5.4 of this Agreement, prior
to November 30, 2002, the Century TCI Group shall formulate a new operating
budget and capital budget in consultation with Century, TCI and the Independent
Advisor.

        1.2   The following provision shall be added to Article 9 of the
Agreement:

        9.4   Market L.A.    To the extent that ACC, Century or the TCI Century
Group determines to market its cable systems located in Los Angeles for sale,
either on a stand-alone basis or as part of a larger transaction (it being
understood that this Amendment does not constitute any consent thereto on the
part of TCI), TCI shall have the right, but not the obligation, to participate
in the sales process and jointly market its interests in the Century TCI Group
and/or in cable systems located in the Los Angeles MSA.

ARTICLE II
MISCELLANEOUS

        2.1   Governing Law.    This Amendment and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the law of the
State of Delaware.

        2.2   Effectiveness of the Agreement.    Except as amended hereby, the
Agreement shall continue in full force and effect and all obligations of Century
and the limitations on the rights and powers of Century contained in the
Agreement, including but not limited to those set for in Sections 5.1 and 5.9,
shall bind Century and be enforceable by TCI notwithstanding any chapter 11 or
other bankruptcy proceeding affecting Century or the Partnership or any other
Affiliate of ACC.

        2.3   Authorization of DIP; Reservation of Rights.    Except as
expressly set forth in this Amendment, Century and its Affiliates, AT&T
Broadband LLC and TCI reserve all rights under or in respect of the Century TCI
Group, including all rights under the Bankruptcy Code (including the right to
seek the appointment of a trustee or examiner) and under any of the agreements
relating to the Century TCI Group. TCI hereby (x) authorizes under the terms of
the Partnership Agreement and any similar organic agreement in respect of any
Subsidiary of the Partnership (collectively, the "Organic Documents"), and
(y) waives any claim or objection that arises under the terms of the Organic
Documents to (A) the execution, delivery and performance of the DIP financing
documents in the form approved by the bankruptcy court at the preliminary
hearing on approval of the DIP financing documents (the "Interim Hearing") and
to any and all actions of the Partnership to effect amendments, modifications,
waivers and supplements thereto (other than those of the type set forth on
Schedule I to this Amendment) (the DIP financing documents in such form, giving
effect to amendments, modifications, waivers and supplements thereto other than
of the type set forth on Schedule I to this Amendment, referred to as the
"Authorized DIP Documents"), and (B) the Century TCI Group's entering into,
borrowing under, making inter-company loans as described in the Cash Management
Protocol (as defined in the Authorized DIP Documents) and/or performing
obligations under the

--------------------------------------------------------------------------------




Authorized DIP Documents without the consent of TCI; provided, however, that
this authorization and waiver shall not preclude TCI from asserting claims and
objections (i) arising other than pursuant to the Organic Documents, or
(ii) under principles of applicable law (including, to the extent applicable,
state law and the Bankruptcy Code), including but not limited to principles that
impose fiduciary duties on a general partner or manager. The foregoing
authorization and waiver by TCI shall be binding on TCI regardless of the
effectiveness, or any termination of the effectiveness, of this Agreement.

        2.4   Court Approval.    TCI and Century shall use their commercially
reasonable best efforts to obtain an order or orders, not later than the date
ten days prior to the entry of an order approval the final DIP financing,
satisfactory in form and substance to TCI approving (a) the retention and
authority of the Independent Advisor and (b) the enforceability and binding
effect of (i) this Amendment and (ii) the governance provisions contained in the
Agreement.

        2.5   Supercedes Other Agreements.    In the event that this Amendment
conflicts with or contradicts any term or provision of the Management Agreement
or any other agreement between any member of the Century TCI Group and ACC or
any of its Subsidiaries or other Affiliates, the terms and provisions of this
Amendment shall govern.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment to the Agreement of Limited
Partnership of Century-TCI California Communications, L.P. has been executed and
delivered by the duly authorized person of the undersigned.

    CENTURY EXCHANGE LLC
 
 
By:
Century Cable Holding Corp.,
its managing member
 
 
By:
/s/  ERLAND E. KAILBOURNE      

--------------------------------------------------------------------------------

Name:
Title:
 
 
TCI CALIFORNIA HOLDINGS, LLC
 
 
By:
TCI Cablevision of California Century Holdings,
LLC, its Manager
 
 
By:
/s/  MICHAEL P. HUSEBY      

--------------------------------------------------------------------------------

Name: Michael P. Huseby
Title: Vice President/Assistant Treasurer
 
 
FOR PURPOSES OF SECTION 9.4 ONLY:
 
 
ADELPHIA COMMUNICATIONS CORPORATION,
A DELAWARE CORPORATION
 
 
By:
/s/  ERLAND E. KAILBOURNE      

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------


